                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


KUMIKO MORIOKA,
                                                  Case No. 18-12365
             Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

NISSIN TRAVEL SERVICES (U.S.A.),                  U.S. MAGISTRATE JUDGE
INC., ET AL.,                                     STEPHANIE DAWKINS DAVIS

             Defendants.

                                       /

     ORDER ADOPTING REPORT AND RECOMMENDATION [12] AND DISMISSING
                     COMPLAINT WITHOUT PREJUDICE

      On July 3, 2018, Plaintiff Kumiko Morioka filed a complaint in Wayne

County Circuit Court against her employer, Nissan Travel Services, and her boss,

Ichiro Sugimoto. On July 30, 2018, Defendant removed that case to federal court

pursuant to 28 U.S.C. § 1332. [Dkt. # 1]. Several days later, on August 6, 2018,

Defendant brought a Motion to Compel Arbitration [2] pursuant to the Federal

Arbitration Act, 9 U.S.C. § 2. That motion was fully briefed, and was referred to the

Magistrate Judge.

      On December 28, 2018, following a November 1, 2018 hearing, the

Magistrate Judge issued a Report and Recommendation (R&R) [12] granting the


                                    Page 1 of 2
Motion to Compel Arbitration and recommending that the case be dismissed without

prejudice. The Magistrate Judge found that the arbitration clause in the employee

handbook was a valid and enforceable waiver of Plaintiff’s rights to a jury trial.

Neither party objected to the R&R.

      The Court having reviewed the record, the Report and Recommendation [12]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

Accordingly,

      IT IS ORDERED that the case is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: January 15, 2019                Senior United States District Judge




                                     Page 2 of 2
